ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Response After Final Action with Amendments and Remarks filed on 06/18/2021. As filed by Applicant: Claims 1, 3, 5-6, 8-26, 28-48, 51-52 are pending. Claims 1, 14, 30, 51 are currently amended. Claim 52 is newly added. Claims 2, 4, 7, 27, 49-50 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 30 and 51, line 1, change “claim1” to “claim 1” [Add the missing space].


Allowable Subject Matter
4.	Claims 1, 3, 5-6, 8-26, 28-48, and 51-52 are allowed.


5.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments, the instant claims are allowable over the closest related references, Kitamura (US 2009/0291282 A1) and Labeque (US 2014/0162929 A1).
Kitamura discloses a water-soluble film with components similar to those of the examples in the present specification. However, as Applicant argued in their Remarks filed on 01/06/2021, Kitamura does not explicitly disclose the properties of the water-soluble film recited in independent claims 1 and 14. The films taught by Kitamura do not necessarily possess the combination of properties required by the above-listed claims: (a) aged melting transition delta elevation, (b) aged adhesion value, & (c) aged tensile strength (claim 1) and aged textile strength & seal tear value (claim 14). This is because Kitamura discloses numerous species of plasticizers of which only some may have the properties required by the instant claims. Additionally, these property limitations required by the claims would not have been obvious to optimize as there is no teaching in the prior art that suggests optimizing the amount of each plasticizer to prepare a water-soluble film satisfying the claim required combination of properties (note that claim 1 requires “at least two of the three” properties (a), (b), (c) and claim 14 requires both of the listed properties). 
Labeque was cited to teach a feature in several dependent claims (wt% amount of a first and second PVOH copolymer when a blend of PVOH polymers are used in the film), but fails to overcome the deficiencies of Kitamura.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Kitamura and/or Labeque to arrive at the claimed water-
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known water-soluble films comprising a polyvinyl alcohol polymer and plasticizers. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 24, 2021